Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 20-23 directed to group II, non-elected without traverse.  Accordingly, claims 20-23 have been cancelled.

Further, Claims 1 and 24-25 have been amended as follows:

In Claim 1, line 30, “an insulating trench is disposed between” has been changed to “an insulating trench is interposed between”.
In Claim 24, line 30, “an insulating trench is disposed between” has been changed to “an insulating trench is interposed between”.

In Claim 25, line 38, “an insulating trench is disposed between” has been changed to “an insulating trench is interposed between”.

Authorization for this examiner’s amendment was given by Randy A. Noranbrock on 02/12/2021.



Allowable Subject Matter

Claims 1-4, 6-11, 14-16, 18-19 and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Some of the closest prior arts are Na et al (US 7011980 B1) and Zhang et al (US 20140332887 A1). Figure 4 of Na and Figures 1-4 of Zhang teach a silicon-on-insulator field effect transistor and a structure.

However, none of the above prior arts alone or in combination with other arts teaches a transistor carried by at least one substrate comprising at least one active layer based on at least one semiconductor material, the transistor comprising: “wherein I2 > I3 with 13 ≠ 0, and in that the electrical contact area is located at a distance from the source area and the drain area so as to 

For these reasons, independent claims 1 and 24-25 are allowed.
Claims 2-4, 6-11, 14-16 and 18-19 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/16/2021